FINAL REJECTION

Examiner’s Remarks
Regarding the amendment filed 8/13/2021:
The amendment to claims 1, 2, 6-8, 10 and 13-15 are acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “a second hook-and-loop fastener part in the form of a second hook-and-loop fastener part”.  This awkward. It is suggested to remove the “in the form of a second hook-and-loop fastener part” recitation since this appears to be redundant, i.e. the second hook-and-loop fastener part is in the form of itself.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sugiura et al. (US 2019/0213363).
With respect to claim 14, Sugiura et al. discloses a textile element (86), selected from the group consisting of a glove, a hand cover, and a gauntlet, comprising:
a first hook-and-loop fastener member (88) connected to the textile element ([0247]-[0249], Figs. 20-22), and 
an electronic unit (1c), that can be connected to the textile element via a second hook-and-loop fastener part (85a) ([0249]) (Fig. 18 illustrates where the electronic unit is attached to the textile element when reading a barcode), wherein, in a working position of the textile element, the second hook-and-loop fastener part can be firmly connected to the first hook-and-loop fastener member and thus, the electronic unit can be firmly connected to the textile element (Fig. 18 illustrates where the electronic unit is attached to the textile element when reading a barcode), and wherein, in a pause position of the textile element, the second hook-and-loop fastener part can be detached from the first hook-and-loop fastener member, the electronic unit can be separated from the textile ,

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Roustaei (US 5,550,366).
With respect to claims 1 and 6, Sugiura et al. discloses an electronic garment comprising: 
a textile element (86) with a first hook-and-loop fastener member (88) connected to the textile element ([0247]-[0249], Figs. 20-22), and 
an electronic unit (1c), wherein the electronic unit comprising a reading unit (10a) for reading a code ([0024], [0025], [0246], [0247], [0256], Fig. 18), and a trigger (90, 93a) that is electrically connected to the reading unit via an electric line, wherein the 
Additionally, Sugiura et al. illustrates in Fig. 18 that in a working position (the user is wearing the textile having the attached electronic unit), the user’s thumb is able to press on the trigger ([0234], [0241]).  Thus Sugiura et al. teaches the trigger in the working position is disposed in a region in which the user is able to actuate the trigger with a thumb of a hand on which the user is wearing the electronic garment.
Sugiura et al. fails to expressly disclose the trigger being a push button the electronic unit comprises a button pad with a flexible circuit board electrically connected to the trigger, and the electric line is integrated in the flexible circuit board.  Sugiura et al. additionally fails to expressly disclose the second hook-and-loop fastener part at least partially arranged on an underside of the trigger.  Sugiura et al. additionally fails to expressly disclose the reading unit comprises a photo cell and at least one scanner.

It would have been obvious to one of ordinary skill in the art before the effective filing date to try to include or extend the second hook-and-loop on the underside of the trigger in order to predictable attach the trigger to the textile element as shown in Figs .21 and 22.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trigger to be a push button and to modify the electronic unit to include a button pad with a flexible circuit board electrically connected to the trigger, and the electric line is integrated in the flexible circuit board, in order to predictably provide a desired switch with an operation feeling for the user when pushing down on the cover of the switch.
The modified Sugiura et al. discloses the invention set forth above, however fails to expressly disclose the reading unit comprises a photo cell and at least one scanner.
Sugiura et al. illustrates the reading unit being used to read barcode in Fig. 18.  Roustaei teaches it is well known in the art for a reading unit to comprise a photo cell and at least one scanner (col. 3, lines 1-62; Figs. 1-3).

	Regarding claim 2, the modified Sugiura et al. illustrates when the textile element is worn on a hand of a user, the first hook-and-loop fastener member is disposed approximately in a region of a back of the hand, and when in the working position, the electronic unit is disposed in the region of the back of the hand (Sugiura: Figs. 18, 20 and 21).
	With respect to claim 3, the modified Sugiura et al. discloses the trigger (90, 93a) is disposed at a target position on the textile element in a region of a back of the hand of a user (Sugiura: Fig. 21).
	With respect to claim 4, the modified Sugiura et al. addresses all the limitations of claim 1.
	However, the modified Sugiura et al. fails to expressly disclose the trigger can be attached at different operating positions on the textile element without any tools by the user themselves in such a way that the operating position is located within a range of approximately +/- 8 mm from the target position on the textile element.
Sugiura et al. teaches another embodiment where a trigger (70a) can be attached at a different operating position on the textile element without any tools by the user themselves ([0173], [0177], [0178], [0181], [0184], Figs. 7, 9A, 9B).  Sugiura et al. teaches that the another finger can be in charge of touching the trigger ([0181]) and that the trigger can be detachable ([0184]).  One of ordinary skill in the art would appreciate trying to modify the operating position to be located within a range of approximately +/- 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the trigger to be attached at different operating positions on the textile element without any tools by the user themselves in such a way that the operating position is located within a range of approximately +/- 8 mm from the target position on the textile element in order to be able to move the trigger to a next finger over, or to be able to adjust the trigger along a user’s finger depending on the size/length of the user’s fingers (e.g. one user can have longer fingers than another thus adjusting the trigger along the user’s finger accordingly).
With respect to claim 5, the modified Sugiura et al. discloses the trigger (90, 93a), in an operating position, is disposed on a hand of a user in such a way that the trigger can be operated with at least one finger of the same hand (Sugiura: Figs. 18 and 21).
With respect to claim 15, the modified Sugiura et al. addresses all the limitations of claim 1, and further discloses a) donning the textile element by a user (Fig. 21); b) connecting the electronic unit to the textile element by firmly connecting the first hook-and-loop fastener to the second hook-and-loop fastener part so that the electronic garment can be used in the working position by the user (Figs. 18 and 21); c) reading the at least one reading code wherein the user actuates the trigger and thus the reading unit reads the code ([0239], Fig. 18); and e) detaching the electronic unit from the textile .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. modified by Roustaei as applied to claim 6 above, and further in view of Wulff (US 2005/0001037).
With respect to claim 7, the modified Sugiura et al. addresses all the limitations of claim 6, and further discloses the electronic unit comprises a housing (case 11c) wherein the reading unit is disposed within the housing, and wherein the housing comprises a bottom (inherent, see Fig. 20) ([0166], [0174]).
However, the modified Sugiura et al. fails to expressly disclose the reading unit is firmly connected to a contact surface disposed on the bottom, wherein the contact surface is mounted on the bottom in a floating or resilient manner.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reading unit to be firmly connected to a contact surface disposed on the bottom of the housing, wherein the contact surface is mounted on the bottom in a floating or resilient manner, in order to protect the reading unit from external physical shock to the housing.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. modified by Roustaei as applied to claim 6 above, and further in view of Barros et al. (US 2016/0219202).
With respect to claims 7 and 9, the modified Sugiura et al. addresses all the limitations of claim 6, and further discloses the electronic unit comprises a housing (case 11c) wherein the reading unit is disposed within the housing, and wherein the housing comprises a bottom (inherent, see Fig. 20) ([0166], [0174]).
However, the modified Sugiura et al. fails to expressly disclose the reading unit is firmly connected to a contact surface disposed on the bottom, wherein the contact surface is mounted on the bottom in a floating or resilient manner, wherein the reading unit firmly connected to the contact surface is mounted without any contact with the bottom, and a distance of at least about 0.1 mm is provided the bottom and the reading unit.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the reading unit to be firmly connected to a contact surface disposed on the bottom of the housing, wherein the contact surface is mounted on the bottom in a floating or resilient manner, wherein the reading unit firmly connected to the contact surface is mounted without any contact with the bottom, and a distance of at least about 0.1 mm is provided the bottom and the reading unit, in order to provide cushioning between the reading unit and the housing (case).  Further, scaling up or down of an element which merely requires a change in size is generally recognized as being within the level of one of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. modified by Roustaei and further modified by Wulff as applied to claim 7 above, and further in view of Chiang (US 6,156,985).
With respect to claims 10 and 11, the modified Sugiura et al. addresses all the limitations of claim 7.
However, the modified Sugiura et al. fails to expressly disclose at least a triple-layered button pad, wherein a lower layer of the button pad comprises the second hook-and-loop fastener, a middle layer of the button pad comprises a flexible circuit board electrically connected to the trigger, an upper layer of the button pad seals the middle layer is disposed between the lower layer and the upper layer. The modified Sugiura et al. also fails to expressly disclose the upper layer comprises a cut-out for the trigger, wherein a cap in a shape of a housing-like depression is disposed above the cut-out of the upper layer, and the trigger is disposed in the cap with the trigger is enclosed, at least in part, at least by the lower layer the upper layer and the cap.
Sugiura et al. discloses an embodiment (Figs. 10A, 10B) having a button pad of a trigger being a push button ([0186]-[0207], Figs. 10A, 10B).  Chiang teaches it is well known in the art for a push button trigger to include a button pad having a lower layer (20), a middle layer (25) comprising a flexible circuit board electrically connected to the trigger (col. 3, lines 30-39), and an upper layer (24), such that the upper layer of the button pad seals the button pad (col. 3, lines 30-39, Figs. 2 and 5).  Chiang additionally teaches the upper layer (24) comprises a cut-out (242) for the trigger (23), a cap (21) in a shape of a housing-like depression is disposed above the cut-out of the upper layer, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a triple-layered button pad having a lower layer of the button pad, a middle layer of the button pad that comprises a flexible circuit board electrically connected to the trigger, an upper layer of the button pad that seals the button pad and the middle layer is disposed between the lower layer and the upper layer, wherein the upper layer comprises a cut-out for the trigger, wherein a cap in a shape of a housing-like depression is disposed above the cut-out of the upper layer, and the trigger is disposed in the cap with the trigger is enclosed, at least in part, at least by the lower layer the upper layer and the cap., in order to predictably provide an ergonomic push button trigger which provides an operation feeling (feeling of pressing a physical button).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. modified by Roustaei as applied to claim 1 above, and further in view of Druker et al. (US 2009/0121026) and Lui et al. (US 9,900,061).
With respect to claim 12, the modified Sugiura et al. addresses all the limitations of claim 1.
However, the modified Sugiura et al. fails to expressly disclose a charging station for the electronic unit, wherein the charging station comprises a charging housing and the charging housing comprises a charging bay provided for receiving the electronic unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a charging station for the electronic unit, wherein the charging station comprises a charging housing and the charging housing comprises a charging bay provided for receiving the electronic unit, in order to predictably be able to recharge the detachable electronic unit.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. modified by Roustaei and further modified by Druker et al. and Lui et al. as applied to claim 12 above, and further in view of Danielson et al. (US 6,266,685).
With respect to claim 13, the modified Sugiura et al. addresses all the limitations of claim 12.
However, the modified Sugiura et al. fails to expressly disclose the charging station comprises a fastening device for fastening the electronic unit.
It is well known in the art for a docking station used for recharging an electronic unit (10) to include a fastening device (136, 139) for fastening the electronic unit, and the fastening device is configured as a bracket or a tension belt, as taught by Danielson et al. (col.5, lines 8-11; col. 11, lines 2-13; col. 11, line 48 – col. 12, line 18, Figs. 4-6).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 10,813,438) in view of Qaddoura et al. (US 9,235,742).
With respect to claim 14, Herman discloses a textile element (104) (col. 2, lines 7-24), comprising:
a first hook-and-loop fastener member (104c) connected to the textile element (col. 3, lines 2-6), and 
an electronic unit (106, 108), that can be connected to the textile element via a second hook-and-loop fastener part (col. 2, lines 10-16 and 56-58; col. 3, lines 6-8 and 20-23), wherein, in a working position of the textile element, the second hook-and-loop fastener part can be firmly connected to the first hook-and-loop fastener member and thus, the electronic unit can be firmly connected to the textile element (col. 2, lines 25-31; Fig. 2), and wherein the electronic unit comprises a reading unit (108) for reading a code (col. 2, lines 43-45), and a trigger (108a) that is electrically connected to the reading unit via an electric line, wherein the reading unit for reading the code starts upon actuation of the trigger (col. 2, lines 25-45).
Herman fails to expressly disclose in a pause position of the electronic garment, the second hook-and-loop fastener part can be detached from the first hook-and-loop fastener member, the electronic unit can be separated from the textile element.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second hook-and-loop fastener part to able to be detached from the first hook-and-loop fastener member such that the electronic unit can be separated from the textile element in a pause position, in order to detach the electronic unit so that other workers can use it.

Allowable Subject Matter
Claim 8 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 8, prior art fails to teach or reasonably suggest, either singly or in combination, the bottom and a support surface are connected via a wall, wherein a thickness of the wall is thinner than a thickness of the bottom and thinner than a thickness of the support surface, so that a wall surface enables the floating or resilient mounting of the contact surface on the bottom, in addition to the other limitations of the claim(s) which claim 8 depends from.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-15 have been considered but are moot in view of new grounds of rejection in view of the amendments to claims 1 (reading unit comprises a photo cell and at least one scanner; trigger is a push button; electronic unit further comprises a button pad with a flexible circuit board electrically connected to the trigger, and the electric line is integrated in the flexible circuit board) and claim 14 (removal of hook strip and loop strip).


Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that Sugiura teaches away from a push button.  The examiner respectfully disagrees.  By definition according to Oxford English Dictionary Online, a push button is “button that is pressed with the finger to effect some operation, usu. by closing or opening an electric circuit”.  By definition, an electrostatic switch having a cover to provide an operation feeling for the user when the user press down on the switch, is a push button.  Additionally, the applicant recites that the the trigger is a push button, and the electronic unit comprises a button pad with a flexible circuit board electrically connected to the trigger, and the electric line is integrated in the flexible circuit board.  Sugiura teaches that the switch can a touch electrode pad 71 and “to facilitate the wiring of the touch electrode pad 71 to the transmission pad 72, the wiring line 73 is composed of, by way of example, a bendable cable and/or a flexible 
Regading claims 10 and 11, the applicant argues that Chaing is not relevant prior art since it has nothing to do with an electronic garment.  In response to applicant's argument that Chiang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it pertains to a particular problem with which the applicant was concerned, i.e. switch/trigger having a flexible circuit board.  It is noted that Sugiura already teaches the electornic garment and positioning of a push button but is silent on the claimed details of the push button.  Chiang is cited to demonstrate the claimed details of a push button. 
Regarding claim 14, the applicant merely amended the term “hook strip” to be “second hook-and-loop fastener part”. The applicant provided arguments with respect to claim 1 but the amendment to claim 14 is not commensurate in scope with the amendments of claim 1 and therefore is not applicable.  Nevertheless, Applicant also argues that the trigger on the device in Herman is very difficult to operate with one hand.  However, it is noted that the applicant has fail to demonstrate that a user cannot operate the device of the modified Herman with one hand.
In view of all of the applicant’s arguments, the arguments are not persuasive and the rejections are maintained.

The Examiner notes that the Official Notice taken in Section 13 (for claim 15) of the Office Action dated 5/13/2021 has been taken to be admitted prior art since Applicants failed to seasonably traverse the assertion of Official Notice (See MPEP 2144.03).  Adequate traversal requires that the Applicant specifically point out the supposed errors in the Examiner’s action.  In contrast, Applicant did not traverse the examiner’s assertion of official notice.  Since the Applicant did not traverse the examiner's assertion of official notice, the “well-known” statement of the previous action (i.e., it is well known in the art to one of ordinary skill in the art to re-scan a barcode when scanning fails or there is a poor scan) is deemed admitted prior art (see MPEP §2144.03C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUEZU ELLIS/Primary Examiner, Art Unit 2876